ORDER
The records in the office of the Clerk of The Supreme Court show that, on September 30,1972, Lewis Traywick Duffie was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to Mr. Robert N. DuRant, Executive Director of the South Carolina Bar, dated November 25, 1981, Lewis Traywick Duffie submitted his resignation from the South Carolina Bar. Lewis Traywick Duffle’s letter is made a part of this Order.
It is, therefore, ordered that the resignation of Lewis Tray-wick Duffie be accepted. He shall forthwith, within five days, deliver to the Clerk of The Supreme Court his license to practice law in this State, and his name shall be stricken from the roll of attorneys.
“November 25, 1981
CERTIFIED MAIL RETURN RECEIPT REQUESTED
Mr. Robert DuRant Executive Director The South Carolina Bar Post Office Box 11039 Columbia, South Carolina 29211
Dear Mr. DuRant:
Please accept this as my resignation from the South Carolina Bar. I request that the resignation be made effective immediately.
I have enjoyed my membership in the South Carolina Bar but no longer reside in the state and do not plan on reestablishing a residence there.
Yours very truly,
/s/L. Traywick Duffie
L. TRAYWICK DUFFIE LTD/jr”